             Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 1 of 24




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
 3   Acting United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           ) DEFENDANTS’ RESPONSE
18                                             )  TO THE ORDER TO SHOW
                           v.                  )  CAUSE RE: DISCLOSURE
19
                                               )  OF DECLARATION
20   MATTHEW G. WHITAKER, Acting Attorney       ) SUBMITTED IN CAMERA
     General of the United States, et al.,     )
21                                             )  Date: February 15, 2019
22         Defendants.                          ) Time: 9:30 a.m.
                                               )  Courtroom 1, Fourth Floor
23                                             )  Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera
              Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 2 of 24




 1
                                                      TABLE OF CONTENTS
 2
 3   I.     INTRODUCTION ................................................................................................................ 1

 4   II.    ARGUMENT ....................................................................................................................... 4
 5            A. The Information at Issue is Properly Classified, and the Court has Issued No Finding
                 to the Contrary. ............................................................................................................. 4
 6
 7            B. Defendants Have Objected to the Disclosure of the Classified Steinbach Declaration
                 to Plaintiff or its Counsel Throughout this Litigation. ................................................. 7
 8
              C. An Order of Disclosure to Plaintiff’s Counsel Under the Circumstances Presented
 9               Here Would Be Unsupported by Law. ......................................................................... 9
10
              D. None of the Cases on which Plaintiff Relies Provides Authority for Court-Ordered
11               Access to Classified Information over the Government’s Objection. ........................ 14
12   III. CONCLUSION .................................................................................................................. 17
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                                                                i
               Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 3 of 24



                                                   TABLE OF AUTHORITIES
 1
 2   CASES                                                                                                                     PAGE(S)

 3
     Admiral Ins. Co. v. U.S. Dist. Court,
 4    881 F.2d 1486 (9th Cir. 1989) .................................................................................................... 4
 5   Al-Haramain Islamic Found. Inc. v. Obama,
 6     705 F.3d 845 (9th Cir. 2012) .................................................................................................... 16

 7   Al-Haramain Islamic Found., Inc. v. Bush,
      507 F.3d 1190 (9th Cir. 2007) ...................................................................................... 12, 13, 14
 8
 9   Al-Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury,
      686 F.3d 965 (9th Cir. 2012) ........................................................................................ 11, 12, 15
10
     CIA v. Sims,
11
      471 U.S. 159 (1985) ........................................................................................................... 13, 15
12
     Dep’t of Navy v. Egan,
13    484 U.S. 518 (1988) .......................................................................................................... passim
14
     Doe v. Gonzales,
15    449 F.3d 415 (2d Cir. 2006) ............................................................................................... 16–17
16   Doe v. Gonzalez,
17    386 F. Supp. 2d 66 (D. Conn. 2005) .................................................................................. 16–17

18   Dorfmont v. Brown,
      913 F.2d 1399 (9th Cir. 1990) .............................................................................................. 9, 10
19
20   Fitzgibbon v. CIA,
      911 F.2d 755 (D.C. Cir. 1990) ................................................................................................. 15
21
     Frugone v. CIA,
22    169 F.3d 772 (D.C. Cir. 1999) ................................................................................................. 13
23
     Gen. Dynamics Corp. v. United States,
24    563 U.S. 478 (2011) ........................................................................................................... 11, 16
25   Hamdan v. U.S. Dep’t of Justice,
26    797 F.3d 759 (9th Cir. 2015) .................................................................................................... 14

27   Holder v. Humanitarian Law Project,
      561 U.S. 1 (2010) ............................................................................................................... 13, 15
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera
               Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 4 of 24




 1
     Horn v. Huddle,
 2    647 F. Supp. 2d 55 (D.D.C. 2009) ........................................................................................... 17

 3   Horn v. Huddle,
      699 F. Supp. 2d 236 (D.D.C. 2010) ......................................................................................... 17
 4
 5   Hunt v. CIA,
      981 F.2d 1116 (9th Cir. 1992) .................................................................................................. 14
 6
 7   In re Copley Press, Inc.,
       518 F.3d 1022 (9th Cir. 2008) .................................................................................................... 4
 8
     In re Nat’l Sec. Agency Telecomms. Litig.,
 9     700 F. Supp. 2d 1182 (N.D. Cal. 2010).................................................................................... 16
10
     In re NSA Telecommunications Records Litigation,
11     595 F. Supp. 2d 1077 (N.D. Cal. 2009).................................................................................... 16
12   KindHearts for Charitable Humanitarian Dev., Inc. v. Geithner,
13    710 F. Supp. 2d 637 (N.D. Ohio 2010) .................................................................................... 16

14   Latif v. Holder,
      28 F. Supp. 3d 1134 (D. Or. 2014) ..................................................................................... 17, 18
15
16   Latif v. Sessions,
      No. 3:10-CV-00750-BR, 2017 WL 1434648 (D. Or. Apr. 21, 2017) ................................ 17, 18
17
     McGehee v. Casey,
18
      718 F.2d 1137 (D.C. Cir. 1983) ............................................................................................... 14
19
     Shaffer v. DIA,
20    102 F. Supp. 3d 1 (D.D.C. 2015) ............................................................................................. 14
21
     Sterling v. Tenet,
22     416 F.3d 338 (4th Cir. 2005) .................................................................................................... 11

23   Stillman v. CIA,
       319 F.3d 546 (D.C. Cir. 2003) ................................................................................................... 4
24
25   United States v. Nixon,
      418 U.S. 683 (1974) ................................................................................................................. 13
26
27   United States v. Ott,
      827 F.2d 473 (9th Cir.1987) ..................................................................................................... 10
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera
               Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 5 of 24



     United States. v. Reynolds,
 1
      345 U.S. 1 (1953) ......................................................................................................... 11, 12, 14
 2
     Wilson v. CIA,
 3    586 F.3d 171 (2d Cir. 2009) ..................................................................................................... 14
 4   STATUTES
 5   50 U.S.C. § 1702(c) ..................................................................................................................... 16

 6   FEDERAL REGULATIONS
     28 C.F.R. § 17.18 .......................................................................................................................... 7
 7
     EXECUTIVE MATERIALS
 8
     Exec. Order No. 13526, Fed. Reg. 707 (Dec. 29, 2009) ..................................................... passim
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera
              Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 6 of 24




 1       I.       INTRODUCTION
 2            Defendants respectfully submit this response to the Order to Show Cause Re: Disclosure
 3   of Declaration Submitted In Camera, ECF No. 261 (“Order to Show Cause”). That Order
 4   requires Defendants to demonstrate why they should not be “compelled to disclose” the
 5   Classified Declaration of Executive Assistant Director (“EAD”) Steinbach (“Classified
 6   Steinbach Declaration”) to Plaintiff’s counsel. Defendants had submitted the Classified
 7   Steinbach Declaration at the summary judgment stage solely for the Court’s ex parte, in camera
 8   review to explain, in classified detail, the harm that reasonably could be expected to result from
 9   the disclosure of the classified information in Plaintiff’s draft Transparency Report.
10            The Court should discharge the Order to Show Cause as the result it contemplates is
11   legally unprecedented and premised on clear errors of fact and law. Defendants are aware of no
12   case in which a party or its attorney received court-ordered access to classified materials over
13   the Government’s objection in a setting where the Government was considering, but had not yet
14   had the opportunity to perfect, an assertion of the state secrets privilege to protect that
15   information from disclosure. Neither the facts nor the law support the compelled disclosure of
16   classified information.
17            The Order to Show Cause cites “the Court’s prior findings regarding the insufficiency of
18   the Steinbach declaration and the ‘generic … seemingly boilerplate’ information therein,” as the
19   reasons why the Court is not persuaded that the Classified Steinbach Declaration should be
20   protected from disclosure to Plaintiff’s counsel with an appropriate security clearance. Order to
21   Show Cause at 3. Yet this conclusion is premised on multiple errors. First, the Court’s Order
22   erroneously conflates two distinct issues: (1) whether the Classified Steinbach Declaration was
23   sufficient to explain why the data contained in Twitter’s draft Transparency Report is properly
24   classified and consistent with the First Amendment may not be published; and (2) whether the
25   Classified Steinbach Declaration itself contains classified information to which the Government
26   will not grant access by Plaintiff’s counsel. The Court previously considered the Classified
27   Steinbach Declaration in deciding whether the restriction on Twitter’s speech (in the draft
28   Transparency Report) was sufficiently narrowly tailored to prevent a national security risk of
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                             1
             Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 7 of 24




 1   “sufficient gravity” to pass “rigorous” First Amendment scrutiny. Order Denying Govt’s Mot.
 2   For Summ. J. Without Prejudice, ECF No. 172 (“July 6, 2017 Order”) at 16, 17. That is an
 3   entirely separate question from whether the declaration itself contains classified information to
 4   which the Plaintiff’s counsel may be granted access. That the Court was not persuaded by the
 5   explanation in the declaration on summary judgment concerning whether Twitter’s draft report
 6   contains classified information has no bearing on, see Order to Show Cause at 2 (discussing
 7   Twitter’s Draft Transparency Report and “the information therein”), and in no way constituted
 8   any sort of ruling on, whether the Classified Steinbach Declaration itself contains classified
 9   information or may be available to the Plaintiff’s counsel.
10           Second, the Court’s suggestion that Defendants only “[n]ow” have asserted that the
11   Classified Steinbach Declaration “itself contains sensitive national security information” that
12   must be protected from disclosure, see id. at 3, is also plainly incorrect. Even before it was
13   filed, Defendants made clear that the declaration itself would contain classified information that
14   would be submitted solely for ex parte review and could not be shared with Plaintiff’s counsel.
15   Oct. 24, 2016 Tr., ECF No. 138, at 31:2–17. After it was filed, Defendants reiterated that the
16   declaration contained classified information submitted solely for ex parte review. See
17   Unclassified Decl. of EAD Steinbach, ECF No. 147-1, at 1 n.1. On its face, the Classified
18   Steinbach Declaration states that it contains classified information submitted solely for the
19   Court’s ex parte, in camera review. The Classified Steinbach Declaration is plainly marked as
20   classified and includes multiple paragraphs that are individually marked as classified. And that
21   declaration itself explains that the marked paragraphs contain classified information. There can
22   be no confusion or ambiguity that the Government submitted information it determined was
23   classified in that declaration. And the subsequent Declaration of EAD Carl Ghattas submitted
24   in August 2017, which specifically stated a determination that counsel for Twitter may not
25   access the Classified Steinbach Declaration, reiterated that the declaration itself contained
26   information that was currently and properly classified. See Aug. 8, 2017 EAD Ghattas
27   Declaration, ECF No. 175-1.
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           2
             Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 8 of 24




 1           The Court’s suggestion in the Order to Show Cause that the Government is only now
 2   contending that the Classified Steinbach Declaration contains classified information is plainly
 3   wrong, and at no point has the Court considered this question in previously reviewing that
 4   declaration on summary judgment. Defendants have objected to its disclosure to Plaintiff’s
 5   counsel throughout these proceedings, and explained that litigation regarding this very issue, i.e.
 6   Plaintiff’s request for access to such a declaration, likely would necessitate consideration of
 7   whether to invoke the state secrets privilege. Oct. 24, 2016 Tr., ECF No. 138, at 25:8–25.
 8   Thus, the apparent factual predicate for the Order to Show Cause – the purported insufficiency
 9   of the Classified Steinbach Declaration regarding the national security harms on whether
10   Twitter may publish information in its Transparency Report – is both wrong and irrelevant to
11   whether this Court may grant access to the Classified Steinbach Declaration to Plaintiff’s
12   counsel.
13           The Order to Show Cause also erroneously conflates two separate legal questions:
14   (1) whether a court has authority to grant access to information that the Executive Branch
15   contends is classified; and (2) whether a court may resolve a dispute as to whether information
16   is properly classified or protected by the state secrets privilege. The Court takes issue with the
17   Government’s contention that “in no event” may it grant access to Plaintiff’s counsel to
18   information that the Government has deemed classified, observing that courts have a “role in
19   determining whether any assertion of the common law state secrets privilege, or of classification
20   itself, is well-founded.” Order to Show Cause at 3. But those well-established judicial
21   functions lend no support for an order requiring disclosure under the circumstances presented
22   here. Any decision concerning whether information is properly classified or subject to the state
23   secrets privilege, which would be subject to appeal before any disclosure, concerns whether
24   information may be protected generally by the Executive Branch, but is not a determination on
25   whether a person may be granted access to information pursuant to a security clearance. The
26   Executive Branch—not the courts—retains the authority and discretion to determine who may
27   be granted access to information it determines is properly classified. Dep’t of Navy v. Egan,
28   484 U.S. 518, 527 (1988). Here, the Government has considered disclosure of the Classified
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           3
             Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 9 of 24




 1   Steinbach Declaration to Plaintiff’s counsel and determined that counsel does not meet the
 2   requirements for access to the information at issue under Executive Order 13526. See Aug. 8,
 3   2017 EAD Ghattas Decl. ¶¶ 18–19. The Court has not addressed whether the information in the
 4   Classified Steinbach Declaration is subject to the state secrets privilege, and it lacks authority
 5   under Egan to override the Executive Branch’s denial of access by Plaintiff’s counsel to the
 6   declaration—at least until any privilege issue is finally resolved on further review.
 7           Defendants have made every effort to avoid this path—including by seeking resolution
 8   of Plaintiff’s claims on the merits under the model set forth in Stillman v. CIA, 319 F.3d 546
 9   (D.C. Cir. 2003) and its progeny—because, once invoked, the state secrets privilege could
10   render such resolution impossible. But the Court’s consideration of Plaintiff’s request to
11   compel access to the Classified Steinbach Declaration, ECF No. 250, has rendered it necessary
12   for the Government to consider an assertion of the state secrets privilege at this point. As the
13   Court recognized in its Order to Show Cause, the Government has not completed deliberations
14   on an assertion of privilege and thus has not yet set forth—as it would do when asserting the
15   state secrets privilege or defending a classification decision—the harm that reasonably could be
16   expected to result from disclosure of the Classified Steinbach Declaration. For the reasons
17   explained herein and in the Defendants’ Response to the Court’s November 26, 2018 Order,
18   ECF No. 256, an order of disclosure now under these circumstances would raise serious
19   constitutional issues, and would be subject to immediate appellate review.1 As permitted by the
20   Order to Show Cause, the Government intends to advise the Court of the status of the state
21   secrets assertion process by the February 15, 2019 hearing date on this matter.
22
23
24
25
             1
26            See In re Copley Press, Inc., 518 F.3d 1022, 1025 (9th Cir. 2008); Admiral Ins. Co. v.
     U.S. Dist. Court, 881 F.2d 1486, 1491 (9th Cir. 1989); see also, e.g., Stillman, 319 F.3d at 547–
27   49 (reviewing and reversing an order that classified information be disclosed to plaintiff’s
     counsel in that case).
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            4
               Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 10 of 24




 1       II.      ARGUMENT
                  A. The Information at Issue is Properly Classified, and the Court has Issued
 2
                     No Finding to the Contrary.
 3             The Order to Show Cause states that “[t]he Court found the Steinbach declaration failed
 4   to establish the redacted information in Twitter’s Draft Transparency Report was properly
 5   classified,” and further states that the Court had determined the information in the Classified
 6   Steinbach Declaration was “generic” and “seemingly boilerplate.” Order to Show Cause at 2, 3.
 7   But as demonstrated by the Government’s submissions in this case, the information in the
 8   Classified Steinbach Declaration is classified, and the Court has not concluded otherwise.
 9   Rather, as discussed below, the Court’s prior decisions were focused on whether the
10   Government’s showing had met the high standard that the Court held to be applicable to any
11   restriction on Plaintiff’s speech in this case. That is a far different question from that which is
12   presented here: whether Plaintiff’s counsel may be granted access to the Classified Steinbach
13   Declaration.
14             As to the question now before the Court, the record is clear. Defendants submitted the
15   Classified Steinbach Declaration to provide, in classified detail, an explanation of why
16   disclosure of the information that Plaintiff seeks to publish reasonably could be expected to
17   result in damage to the national security. That declaration contains information that is broader
18   and more sensitive than the data in the draft Transparency Report. Indeed, the contents of the
19   Classified Declaration of EAD Steinbach are broader and more sensitive than any information
20   that a recipient of any national security process might know or have reason to learn, and,
21   indeed, are classified at a higher level. Specifically, as explained on the face of the Classified
22   Steinbach Declaration, and in the August 8, 2017 Declaration of EAD Ghattas, the Classified
23   Steinbach Declaration contains information classified at the TOP SECRET level, as well as
24   Sensitive Compartmented Information. See Aug. 8, 2017 Ghattas Decl. ¶ 17. Nothing in the
25   Court’s prior orders is to the contrary.
26             Both on summary judgment and on the motion for reconsideration of denial of the
27   Government’s motion for summary judgment, the Court’s orders have focused on a different
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            5
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 11 of 24




 1   question from that now before the Court. Rather than considering whether the information in
 2   the draft Transparency Report was currently and properly classified (or whether the Classified
 3   Steinbach Declaration itself contained properly classified information), in adjudicating
 4   Defendants’ summary judgment motion, the Court examined whether the Government’s
 5   restriction of Plaintiff’s speech with respect to the data in its draft Transparency Report could
 6   survive “rigorous scrutiny” under its construction of the First Amendment. July 6, 2017 Order
 7   at 16, 17. To do so, the Court examined whether “grave or imminent harm” could be expected
 8   to arise from disclosure of the draft Transparency Report. Id. The Court did not, at that time,
 9   purport to resolve any question of the propriety of the classification of the Classified Steinbach
10   Declaration, see id. at 17–18, but looked instead at whether the restriction on Twitter’s speech
11   was “narrowly tailored to prevent a national security risk of sufficient gravity” to pass muster
12   under the heightened level of scrutiny that the Court had applied. Id. at 17 (emphasis added).
13   And as to this question, the Court did not reach a resolution of the First Amendment claim.
14   Rather, it determined that the Classified Steinbach Declaration was not sufficient at the
15   summary judgment stage to sustain the Government’s position on the merits. See id. at 2 (“[t]he
16   restrictions are not narrowly tailored to prohibit only speech that would pose a clear and present
17   danger or imminent harm to national security . . . . [t]he Government has not presented
18   evidence, beyond a generalized explanation, to demonstrate that disclosure of the information in
19   the Draft Transparency Report would present such a grave and serious threat of damage to
20   national security as to meet the applicable strict scrutiny standard.”). The case then proceeded
21   to discovery.
22           In particular, the Court previously did not consider whether the classified explanation of
23   harm contained in the Classified Steinbach Declaration was itself properly protected from
24   disclosure. The Court’s prior reference to a “generic” and “seemingly boilerplate” discussion in
25   the Classified Steinbach Declaration was directed at whether the Defendants had made a
26   sufficient showing on the Plaintiff’s First Amendment claims with respect to the content of the
27   draft Transparency Report, not whether the declaration itself contained classified information.
28   Order to Show Cause at 3. Indeed, those descriptors referred specifically to the discussion of
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           6
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 12 of 24




 1   mosaic theory that was presented in the declaration, and not with respect to whether information
 2   contained in the Classified Steinbach Declaration itself was properly classified. See July 6,
 3   2017 Order at 17–18 (“the declaration largely relies on a generic, and seemingly boilerplate,
 4   description of the mosaic theory and a broad brush concern” regarding the disclosure of the
 5   information at issue.) Even if this description of statements contained in the declaration were
 6   correct—and Defendants respectfully submit that it is not—it does not constitute a finding that
 7   the Classified Steinbach Declaration did not contain classified information or could be disclosed
 8   to Plaintiff’s counsel.
 9           To be sure, there is unclassified information in the Classified Steinbach Declaration, and
10   Defendants have largely provided the substance of that information to Plaintiff verbatim, in the
11   Unclassified Declaration of EAD Steinbach submitted with their motion for summary judgment.
12   See ECF No. 147-1. But that unclassified information is not the material that Defendants are
13   seeking to protect from disclosure. Rather, the information to which Plaintiff’s counsel seeks
14   access includes information that has been determined by two Original Classification Authorities
15   to be properly classified, including at the TOP SECRET level, and includes Sensitive
16   Compartmented Information. See Classified Decl. of EAD Steinbach; Aug. 8, 2017 Ghattas
17   Decl. ¶ 17. “Sensitive Compartmented Information is information that not only is classified for
18   national security reasons as Top Secret, Secret, or Confidential, but also is subject to special
19   access and handling requirements because it involves or derives from particularly sensitive
20   intelligence sources and methods.” 28 C.F.R. § 17.18. The Court has not previously purported
21   to make any finding regarding the Government’s showing with respect to the propriety of the
22   classification of this information in the declaration, and the suggestion to the contrary in the
23   Order to Show Cause is incorrect.
24                B. Defendants Have Objected to the Disclosure of the Classified Steinbach
                     Declaration to Plaintiff or its Counsel Throughout this Litigation.
25
             The Order to Show Cause also suggests that Defendants only recently have raised an
26
     objection to the disclosure of the Classified Steinbach Declaration to Plaintiff’s counsel. Order
27
     to Show Cause at 3. That is incorrect.
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           7
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 13 of 24




 1           To begin with, the Classified Steinbach Declaration, on its face, states that it is
 2   submitted only ex parte, in camera. See Classified Steinbach Decl. In his unclassified
 3   declaration, too, EAD Steinbach noted his understanding that the classified declaration would
 4   be made available to the Court “solely for its ex parte and in camera review.” Unclassified
 5   Decl. of EAD Steinbach, ECF No. 147-1, at 1 n.1. He further emphasized that “[f]or the
 6   reasons explained in the classified declaration, disclosure of the information contained therein
 7   reasonably could be expected to result in damage to the national security,” and concluded that,
 8   therefore, “[t]he FBI does not consent to its disclosure beyond the presiding judge.” Id.; see
 9   also Defendants’ Responses to Plaintiff’s First Set of Requests for Production (“RFPs”), ECF
10   No. 147-1, at 18–28 (objecting to the production of classified information to Plaintiff, including
11   in response to those requests for production to which the Classified Steinbach Declaration
12   would be responsive: RFPs 1(a), 2(a), 3(a), 4(a), 8(a), 9(a), 11(a), 12(a), 13(a), 15(a)). The
13   Classified Steinbach Declaration is marked as “TOP SECRET” and its paragraphs contain
14   markings indicating their classification level.
15           Moreover, even prior to the submission of their summary judgment motion (and,
16   therefore, the accompanying Classified Steinbach Declaration), Defendants raised concerns
17   about submitting a classified declaration to the Court while the Plaintiff’s motion for a
18   background investigation for counsel was pending, precisely because the evidence provided to
19   the Court in such a declaration would be broader and more sensitive than anything that could be
20   shared with Plaintiff or its counsel.2 Oct. 24, 2016 Tr., ECF No. 138, at 31:2–17. Indeed, in
21   2016, Defendants pointed to the possibility of the very situation that has unfolded here—the
22   potential that a request for access to such a classified submission would require the Government
23   to consider an assertion of the state secrets privilege, which, in turn, could complicate or render
24   impossible a resolution of the merits of Plaintiff’s claims. Id. at 25:8–25 (discussing that the
25   Government’s explanation of why publication of the information in Twitter’s draft
26
             2
27            A fulsome description of the procedural background relevant to Plaintiff’s request for
     access to the Classified Declaration of EAD Steinbach appears in Defendants’ Response to the
28   Court’s November 26, 2018 Order. See ECF No. 256 at 3–7.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                             8
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 14 of 24




 1   Transparency Report reasonably could be expected to harm national security would itself be
 2   classified, and that a request for access to such information could result in “the Government
 3   [having] to consider whether to assert the state secrets privilege with . . . potentially serious
 4   consequences for the litigation.”); see also id. 12:21–13:8 (explaining that a request for access
 5   to classified information “would raise questions about whether the case could be litigated on the
 6   merits at all”); id. 27:8–14. The Court nonetheless ordered the Government to proceed,
 7   including with its ex parte presentation, noting that, otherwise, the Government would later be
 8   precluded from making such a motion. See id. at 31:13–24; 32:4–13.
 9           To avoid such preclusion, Defendants submitted the Classified Steinbach Declaration
10   alongside their motion for summary judgment. See Notice of Lodging of Classified
11   Declaration, ECF No. 144. However, after the Court denied without prejudice Defendants’
12   summary judgment motion, and granted Plaintiff’s motion to initiate a background investigation
13   of its counsel, see July 6, 2017 Order, Defendants submitted a declaration from EAD Ghattas
14   again attesting to the sensitivity of the information in the Classified Steinbach Declaration and
15   explaining why Plaintiff’s counsel did not meet the requirements for access to that information
16   under Executive Order 13526. See Aug. 8, 2017 Ghattas Decl., ECF No. 175-1, ¶¶ 9–16.
17           In sum, throughout these proceedings—including even before they had submitted the
18   Classified Steinbach Declaration to the Court—Defendants have objected to the disclosure of
19   that declaration to Plaintiff or its counsel because it contains classified information.
20                C. An Order of Disclosure to Plaintiff’s Counsel Under the Circumstances
                     Presented Here Would Be Unsupported by Law.
21
              As also explained in Defendants’ Response to the Court’s November 26, 2018 Order,
22
     the Constitution vests in the President and Executive Branch the authority and discretion to
23
     determine who may be granted access to classified information. Egan, 484 U.S. at 527 (citing
24
     U.S. Const., Art. II, § 2); see also, e.g., Dorfmont v. Brown, 913 F.2d 1399, 1401 (9th Cir.
25
     1990). Executive Order 13526 was promulgated under that constitutional authority. It vests in
26
     the heads of executive agencies both the responsibility to safeguard classified information and
27
     the responsibility to determine whether an individual may access classified information when
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            9
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 15 of 24




 1   necessary conditions are met. See Exec. Order 13526, 75 Fed. Reg. 707 (Dec. 29, 2009). These
 2   include the requirement that there be a favorable determination of eligibility for access by an
 3   agency head (or designee), as has occurred in this case, see Fourth Updated Joint Case
 4   Management Statement, ECF No. 244 at 7; that the Executive Branch must determine that a
 5   person has a “need-to-know” the information before that person may be granted access to
 6   classified information; and the person must sign a non-disclosure agreement. See Executive
 7   Order 13526, § 4.1(a)(1)-(3).3 These preconditions do not apply only to persons outside of the
 8   Government who seek access to classified information. To the contrary, this safeguard, together
 9   with all safeguards set forth in Part 4 of the Executive Order, apply to all Government
10   personnel; thus, even Government officials possessing the highest levels of clearance are
11   prohibited from accessing classified information if they lack a need-to-know.
12           A “need-to-know” under Executive Order 13526 is specifically defined as a
13   determination “within the executive branch . . . that a prospective recipient requires access to
14   specific classified information in order to perform or assist in a lawful and authorized
15   governmental function.” Id. at §§ 4.1(a), 4.1(e), 6.1(dd) (emphasis added). Here, this necessary
16   condition for access to classified information is not just absent, the Executive Branch has, in
17   fact, specifically concluded that Plaintiff’s counsel does not possess a need-to-know. Indeed,
18   EAD Ghattas “determined that [Plaintiff’s counsel] do not have a need for access to or a need-
19   to-know, the classified FBI information at issue in this case,” including the Classified Steinbach
20   Declaration. Aug. 8, 2017 Ghattas Decl. ¶¶ 18, 19. That is, EAD Ghattas determined that “it
21   does not serve a governmental function, within the meaning of the Executive Order, to allow
22   plaintiff’s counsel access to the classified FBI information at issue in this case to assist in
23
24
25
             3
26            Cf. United States v. Ott, 827 F.2d 473, 476–77 (9th Cir.1987) (rejecting defendant’s
     argument that “because his various attorneys all had high security clearances . . . disclosure to
27   them of the FISA materials would not entail or risk dissemination of sensitive information to
     non-cleared personnel”).
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            10
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 16 of 24




 1   representing the interests of a private plaintiff who has filed this civil suit against the
 2   government.” Id. ¶ 18.4
 3           Because the FBI has determined that Plaintiff’s counsel lacks the “need-to-know”
 4   required to access the classified declaration at issue, the requirements for access under
 5   Executive Order 13526 are not satisfied, and the Court lacks the authority to order its disclosure
 6   over the Executive Branch’s objection. See Egan, 484 U.S. at 529 (“the protection of classified
 7   information must be committed to the broad discretion of the agency responsible, and this must
 8   include broad discretion to determine who may have access to it”); see also Dorfmont, 913 F.2d
 9   at 1401 (“The decision to grant or revoke a security clearance is committed to the discretion of
10   the President by law.”).
11           The potential disclosure at issue here—to an attorney whose background investigation
12   was favorably adjudicated—may seem to be of no moment, but the Supreme Court has
13   recognized the danger inherent in any disclosure of sensitive national security information,
14   “even [to] the judge, alone, in chambers.” United States v. Reynolds, 345 U.S. 1, 10 (1953); see
15   also, e.g., Sterling v. Tenet, 416 F.3d 338, 344 (4th Cir. 2005) (recognizing that even in camera
16   disclosures of classified information beyond those that were absolutely necessary constituted
17   “play[ing] with fire”). Citing General Dynamics Corp. v. United States, where disclosure to
18   cleared counsel led to the unauthorized disclosure of military secrets, the Ninth Circuit has
19   acknowledged that the Government “might have a legitimate interest in shielding . . . materials
20   even from someone with the appropriate security clearance.” Al-Haramain Islamic Found., Inc.
21   v. U.S. Dep’t of Treasury, 686 F.3d 965, 983 (9th Cir. 2012) (citing Gen. Dynamics Corp. v.
22   United States, 563 U.S. 478 (2011)). Thus, even where classified information was the basis for
23   a decision that rendered a plaintiff organization “financially defunct,” id. at 980, the Ninth
24   Circuit did not order the Government to disclose the classified information on which that
25   decision was based, but indicated that the Government must consider whether such disclosure,
26           4
              Indeed, the Executive Order makes clear that the need-to-know requirement may be
27   waived only for specific categories of officials and even then only by an Executive Branch
     agency, i.e., the head of an agency or senior agency official under certain circumstances.
28   Executive Order 13256, § 4.4.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                             11
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 17 of 24




 1   or another accommodation such as an unclassified summary, would be possible, consistent with
 2   national security. See id. at 983–84. As noted, the Government has considered disclosure of the
 3   Classified Steinbach Declaration to Plaintiff’s counsel here, and has determined that counsel
 4   does not meet the requirements for access to the information at issue under Executive Order
 5   13526. See Aug. 8, 2017 EAD Ghattas Decl. ¶¶ 18–19. Instead, consistent with the Ninth
 6   Circuit’s guidance, the Government has provided an unclassified summary to the Plaintiff in the
 7   form of the Unclassified Steinbach Declaration, see ECF No. 147-1.
 8           The Order to Show Cause suggests that the Court nonetheless could grant Plaintiff
 9   access to the Classified Steinbach Declaration based on the Court’s view of its role in
10   “assessing any assertion of the state secrets privilege or the question of whether a classification
11   decision itself is well-founded.” Order to Show Cause at 3. But the Court’s role in assessing
12   whether any assertion of the state secrets privilege was procedurally and substantively proper,
13   see, e.g., Al-Haramain Islamic Found., Inc. v. Bush, 507 F.3d 1190, 1202–03 (9th Cir. 2007)
14   (citing Reynolds, 345 U.S. at 7–8), does not support an order of disclosure in the circumstances
15   presented. Here, Defendants have not yet had an opportunity to complete consideration of, and
16   perfect, any assertion of privilege. Rather than assessing a claim of privilege under the
17   standards set forth by the Supreme Court and the Ninth Circuit, in the present posture, the Court
18   would be compelling disclosure without allowing the Executive to explain in detail the
19   information that it seeks to protect, and why it seeks such protection. Defendants are unaware
20   of any case in which disclosure of classified information was ordered under such circumstances.
21           Moreover, the standard applicable to the Court’s review of any assertion of the state
22   secrets privilege would be significantly different from that which the Court has applied in this
23   case. Thus far, in the instant case, to the extent the Court has examined the Government’s
24   explanation of why information at issue in this case cannot be disclosed, the Court has looked
25   only at the proposed disclosure of the classified contents of Plaintiff’s draft Transparency
26   Report (rather than the entirety of the Classified Steinbach Declaration), see supra 5–7, and as
27   to the draft report has applied an exceptionally high standard of review under the First
28   Amendment, with a presumption against the Government’s determinations. See July 6, 2017
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           12
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 18 of 24




 1   Order at 17–18; Nov. 28, 2017 Order at 3. Resolution of whether information in a Government
 2   declaration is properly classified and subject to the state secrets privilege is plainly distinct from
 3   resolution of the Plaintiff’s First Amendment claim as to information in its own report.
 4           “[C]ourts have traditionally shown the utmost deference” to the Executive Branch’s
 5   constitutional authority to classify and control access to national security information. Egan,
 6   484 U.S. at 530 (quoting United States v. Nixon, 418 U.S. 683, 710 (1974)); see also, e.g.,
 7   Holder v. Humanitarian Law Project, 561 U.S. 1, 34 (2010) (“when it comes to collecting
 8   evidence [on national security matters], the lack of competence on the part of the courts is
 9   marked, and respect for the Government’s conclusions is appropriate”) (quotation and citation
10   omitted); CIA v. Sims, 471 U.S. 159, 180 (1985) (“[I]t is the responsibility of the [Executive],
11   not that of the judiciary, to weigh the variety of complex and subtle factors in determining
12   whether disclosure of information may lead to an unacceptable risk of compromising the
13   Agency’s intelligence-gathering process.”). Thus, in Al-Haramain, the Ninth Circuit
14   “acknowledge[d] the need to defer to the Executive on matters of foreign policy and national
15   security,” noting the Court “surely cannot legitimately find [itself] second guessing the
16   Executive in this arena.” Al-Haramain, 507 F.3d at 1203.
17           There, when reviewing an assertion of the state secrets privilege, the Ninth Circuit
18   observed that a disclosure of the information at issue in that case “may seem . . . innocuous”;
19   however, the Court concluded that its “judicial intuition” about the potential harm of disclosure
20   was “no substitute for documented risks and threats posed by the potential disclosure of national
21   security information.” Id.; see also, e.g., Frugone v. CIA, 169 F.3d 772, 775 (D.C. Cir. 1999)
22   (“Mindful that courts have little expertise in either international diplomacy or
23   counterintelligence operations, we are in no position to dismiss the CIA’s facially reasonable
24   concerns”); Egan, 484 U.S. at 529 (judgments as to harm that reasonably could be expected to
25   result from disclosure of information “must be made by those with the necessary expertise in
26   protecting classified information”). Thus, under the relevant case law, if the Government were
27   to proceed to invoke the state secrets privilege, the standard of review applicable to the Court’s
28   consideration of that assertion would be whether ‘‘from all the circumstances of the case . . .
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            13
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 19 of 24




 1   there is a reasonable danger that compulsion of the evidence will expose matters which, in the
 2   interest of national security, should not be divulged.’’ Reynolds, 345 U.S. at 10; Al-Haramain
 3   Islamic Found., 507 F.3d at 1196; Mohamed v. Jeppesen Dataplan, Inc. 614 F.3d 1070, 1079,
 4   1081 (9th Cir. 2010). That standard is substantially different from the First Amendment
 5   standard previously applied in this case as to Plaintiff’s proposed speech. For this reason, the
 6   case law regarding the state secrets privilege does not support an order of disclosure of the
 7   Classified Steinbach Declaration based on the proceedings to date in this matter.
 8           As with the standard applied to review an assertion of the state secrets privilege, the
 9   approach of the courts in assessing a classification determination is markedly different from the
10   standard applied thus far in the instant case. When courts consider whether information is
11   properly classified, they require the Government to explain “with reasonable specificity” the
12   “logical connection” between the information at issue and the reasons for classification. Shaffer
13   v. DIA, 102 F. Supp. 3d 1, 11 (D.D.C. 2015) (citing McGehee v. Casey, 718 F.2d 1137, 1148
14   (D.C. Cir. 1983)). In assessing a classification determination, “[t]he court’s task is not to
15   second-guess the Agency, but simply to ensure that its reasons for classification are rational and
16   plausible ones.” Wilson v. CIA, 586 F.3d 171, 185–86 (2d Cir. 2009).5 As with the standard
17   applicable in the state secrets setting, this, plainly, is not the approach the Court has thus far
18   applied in this case. See supra 6.
19                D. None of the Cases on which Plaintiff Relies Provides Authority for Court-
                     Ordered Access to Classified Information over the Government’s Objection.
20
             Finally, although the Order to Show Cause states that “Twitter previously provided
21
     authority for such access [to the Classified Steinbach Declaration] in its Motion for an Order
22
     Directing Defendants to Initiate Expedited Security Clearance,” see Order to Show Cause at 1
23
             5
24             Similarly, in the context of assessing whether classified materials are properly withheld
     from disclosure under the Freedom of Information Act’s Exemption (b)(1), which protects
25   classified information from disclosure, “the Supreme Court, [the Ninth Circuit], and other
     circuits have emphasized the importance of deference to executive branch judgments about
26
     national security secrets.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 773 (9th Cir. 2015).
27   Thus, where Government affidavits explaining the basis for classification “give reasonably
     detailed justifications for withholding, and they appear to be in good faith, the inquiry ends and
28   the nondisclosure is upheld.” Id. (citing Hunt v. CIA, 981 F.2d 1116, 1119 (9th Cir. 1992).
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                            14
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 20 of 24




 1   n.2, the cases to which Plaintiff cites do not provide the authority this Court describes. Indeed,
 2   in none of the cases on which Plaintiff relies has a plaintiff or its counsel received court-ordered
 3   access to classified information over the Government’s objection.
 4           This fact is unsurprising, given that, as discussed above, see supra 9–10, 13,
 5   determinations as to which disclosures would harm national security fall within the
 6   constitutional purview and expertise of the Executive Branch—courts thus defer to that
 7   expertise as long as the Government has set forth a reasoned basis for its judgment. Sims, 471
 8   U.S. at 179 (decisions of the CIA Director, “who must of course be familiar with ‘the whole
 9   picture,’ as judges are not, are worthy of great deference given the magnitude of the national
10   security interests and potential risks at stake. It is conceivable that the mere explanation of why
11   information must be withheld can convey valuable information to a foreign intelligence
12   agency.”); Fitzgibbon v. CIA, 911 F.2d 755, 763 (D.C. Cir. 1990) (evaluating harms to national
13   security concerning the disclosure of classified sources “is a task to which judges and courts are
14   unsuited”); cf. Humanitarian Law Project, 561 U.S. at 34.
15           None of the cases upon which Plaintiff relies contravene this principle. In the sole
16   circuit court decision Plaintiff cites, Al-Haramain, the court did not order access to classified
17   material. See Al-Haramain Islamic Found., Inc., 686 F.3d 965. In that case, plaintiffs brought a
18   due process challenge to their groups’ designation as terrorist organizations, which had
19   “indefinitely render[ed] [those organizations] financially defunct.” Id. at 980. Notwithstanding
20   this deprivation of property, the Ninth Circuit declined to find that due process disallowed the
21   Government from relying on classified information unavailable to plaintiffs to support its
22   determination that plaintiffs were terrorist organizations. See id. at 980. Instead, the court
23   considered “possible avenues” in such cases to mitigate the lack of notice and opportunity to
24   respond, including through possible unclassified summaries or access for cleared counsel. Id. at
25   984. In so doing, the Court acknowledged that “disclosure may not always be possible,” and
26   that the Government “might have a legitimate interest in shielding [classified] materials even
27   from someone with the appropriate security clearance.” Id. at 983. Indeed, the Court
28   highlighted the Supreme Court’s observation that a disclosure “to a limited number of lawyers
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                          15
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 21 of 24




 1   [had] led to ‘unauthorized disclosure of military secrets.’” Id. (quoting Gen. Dynamics Corp.,
 2   563 U.S. at 482). The Government was not required to provide counsel access to any classified
 3   material and did not do so in that case.6
 4           The district court orders to which Plaintiff refers similarly do not provide authority for
 5   the proposition that a court may order access to properly classified information. Plaintiff cites
 6   In re NSA Telecommunications Records Litigation, 595 F. Supp. 2d 1077, 1089 (N.D. Cal.
 7   2009), in which a court ordered the Government to undertake a background investigation of
 8   plaintiffs’ counsel. But subsequent to this order, and even though plaintiffs’ counsel received a
 9   favorable suitability determination, the Government vigorously and successfully opposed access
10   by plaintiffs’ counsel to the classified information at issue in that case. See In re Nat’l Sec.
11   Agency Telecomms. Litig., 700 F. Supp. 2d 1182, 1191–92 (N.D. Cal. 2010) (describing the
12   Government’s determination that plaintiffs’ counsel lacked the requisite “need to know,” and
13   refusal to grant access) rev’d sub nom. Al-Haramain Islamic Found. Inc. v. Obama, 705 F.3d
14   845 (9th Cir. 2012) (reversing and vacating judgment against United States for lack of waiver of
15   sovereign immunity). No such access was ultimately compelled—in the end, a final judgment
16   of liability against the Government, based, in part, on its refusal to rebut plaintiffs’ claims with
17   classified information, was reversed by the Ninth Circuit and dismissed. See id.
18           In another case Plaintiff cites, Doe v. Gonzalez, 386 F. Supp. 2d 66 (D. Conn. 2005), the
19   case was similarly dismissed after an appeal, without disclosure of classified information to
20   plaintiffs’ counsel. See Doe v. Gonzales, 449 F.3d 415 (2d Cir. 2006). In that case, the
21   plaintiffs had brought suit seeking to disclose the identity of a recipient of a National Security
22   Letter. In the order Plaintiff cites, the court considered the Government’s classified ex parte, in
23   camera submissions regarding why that information should be protected, and indicated that “it
24
             6
              Likewise, in KindHearts for Charitable Humanitarian Dev., Inc. v. Geithner, 710 F.
25   Supp. 2d 637 (N.D. Ohio 2010), another due process case brought by a designated terrorist
     organization upon which Plaintiff relies, see ECF. No. 124 ¶ 9, the district court did not compel
26
     the Government to provide counsel access to classified information, and no such access
27   occurred. On the contrary, Congress has, by statute, specifically authorized the ex parte
     submission of classified information in support of such terrorist designation. 50 U.S.C.
28   § 1702(c).
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                           16
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 22 of 24




 1   would be appropriate, if possible, to seek to obtain clearance for plaintiffs’ lead counsel in
 2   connection with subsequent proceedings so that she can review the ex parte classified
 3   evidence.” Doe, 386 F. Supp. 2d at 71. Ultimately, after an appeal, however, the Government
 4   determined the NSL recipient’s identity no longer required protection from disclosure, Doe, 449
 5   F.3d 415, and the appeal was mooted and the case dismissed. No classified information was
 6   disclosed to plaintiffs’ counsel.
 7           In Horn v. Huddle, 647 F. Supp. 2d 55, 66 (D.D.C. 2009), similarly, Plaintiff correctly
 8   mentions that the district court’s order contemplating counsel access was vacated due to a
 9   settlement in that case. See ECF. No. 124 ¶ 9. Before the settlement, however, the Government
10   had appealed the district court’s order, and the D.C. Circuit had granted a stay of that order
11   pending appeal and set a schedule for expedited briefing. See Case No. 09-5311, Dkt. No.
12   1205471 (D.C. Cir.). Both the underlying district court case and the appeal were dismissed as a
13   result of the settlement. See Case No. 09-5311, Dkt. No. 1241679 (D.C. Cir.); Horn v. Huddle,
14   699 F. Supp. 2d 236, 238–39 (D.D.C. 2010). No classified information was released to
15   plaintiffs’ counsel.
16           Finally, in Latif v. Holder, 28 F. Supp. 3d 1134 (D. Or. 2014), subsequent to the order
17   Plaintiff cites, the district court relied on a classified declaration that the Government submitted
18   ex parte, in camera in determining that classified information had been properly withheld from
19   the plaintiffs in that case. See Order, Latif v. Lynch, No. 3:10-cv-00750-BR, (D. Or. Oct. 6,
20   2016), attached hereto as Ex. 1 (“October 6, 2016 Order”) at *3–5. Far from supporting an
21   order of disclosure in the instant setting, Latif further demonstrates that a court may
22   appropriately consider a classified declaration ex parte, in camera when assessing whether
23   classified information was properly protected. In that case, the court assessed several plaintiffs’
24   challenges to their alleged placements on the No-Fly List, including their claims that due
25   process required the Government to provide more information to them regarding the reasons for
26   their placement on the list. See Latif v. Sessions, No. 3:10-CV-00750-BR, 2017 WL 1434648,
27   at *1–2 (D. Or. Apr. 21, 2017). Although the district court may have referred to a possibility
28   that the Government “may choose” to provide counsel access to classified information, see
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                          17
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 23 of 24




 1   Latif, 28 F. Supp. 3d at 1162, the court did not determine that such disclosure was necessary or
 2   appropriate in that case. See October 6, 2016 Order at *5–6. Rather, the court considered a
 3   classified declaration that the Government submitted ex parte, in camera explaining why
 4   classified information could not be provided to each plaintiff, beyond the unclassified
 5   summaries that they had received. October 6, 2016 Order at *5–6; 2017 WL 1434648, at *3–4.
 6   The Latif court did not order the release of classified information; on the contrary, based on a
 7   classified ex parte, in camera declaration that explained the potential harm of disclosure, the
 8   court determined that classified information was properly withheld from the plaintiffs. October
 9   6, 2016 Order at *5–6; 2017 WL 1434648, at *3–4.
10              For the foregoing reasons, the Order to Show Cause is mistaken that Plaintiff has
11   provided authority for the proposition that Plaintiff’s counsel may be granted access to the
12   classified information at issue in the Classified Steinbach Declaration over the Government’s
13   objection.
14       III.      CONCLUSION
15              For all the reasons explained herein, and in the Defendants’ Response to the Court’s
16   November 26, 2018 Order, the Court may not compel Defendants to disclose to Plaintiff’s
17   counsel the Classified Steinbach Declaration and may not otherwise order its disclosure to
18   counsel. As contemplated by the Order to Show Cause, Defendants will advise the Court by no
19   later than February 15 as to the status of deliberations concerning whether to assert the state
20   secrets privilege to protect the Classified Steinbach Declaration from disclosure. Should the
21   Court determine to order disclosure before any privilege assertion, Defendants request that any
22   such order be stayed pending consideration of whether to appeal and during the pendency of
23   any appeal.
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                          18
            Case 4:14-cv-04480-YGR Document 264 Filed 01/18/19 Page 24 of 24




 1   Dated: January 18, 2018                             Respectfully submitted,
 2
                                                         JOSEPH H. HUNT
 3                                                       Assistant Attorney General
 4
                                                         ALEX G. TSE
 5                                                       Acting United States Attorney
 6                                                       ANTHONY J. COPPOLINO
 7                                                       Deputy Branch Director

 8                                                              /s/ Julia A. Heiman
                                                         JULIA A. HEIMAN, Bar No. 241415
 9                                                       Senior Counsel
10                                                       CHRISTOPHER HEALY
                                                         Trial Attorney
11                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
12
                                                         P.O. Box 883
13                                                       Washington, D.C. 20044
                                                         julia.heiman@usdoj.gov
14                                                       Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Order to Show Cause
     Re: Disclosure of Declaration Submitted In Camera                                             19
Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 1 of 7




                 Exhibit 1
      Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 1 of 6
     Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 2 of 7




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


AYMAN LATIF; MOHAMED SHEIKH                  3:10-cv-00750-BR
ABDIRAHMAN KARIYE; RAYMOND
EARL KNAEBLE, IV; NAGIB ALI                  ORDER
GHALEB; ABDULLATIF MUTHANNA;
FAISAL NABIN KASHEM; ELIAS
MUSTAFA MOHAMED; IBRAHEIM Y.
MASHAL; SALAH ALI AHMED;
AMIR MESHAL; STEPHEN DURGA
PERSAUD; and MASHAAL RANA,

            Plaintiffs,

v.

LORETTA E. LYNCH, in her
official capacity as Attorney
General of the United States;
JAMES B. COMEY, in his official
capacity as Director of the
Federal Bureau of Investigation;
and CHRISTOPHER M. PIEHOTA, in
his official capacity as Director
of the FBI Terrorist Screening
Center,

            Defendants.


BROWN, Judge.

     This matter comes before the Court on the parties'         remaining

Cross-Motions for Summary Judgment.       Those Motions are:


1 - ORDER
      Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 2 of 6
     Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 3 of 7



     1.      Plaintiffs' individual Renewed Motions (#210, #212,

#214, #216, #218, #220) for Partial Summary Judgment; and

     2.      Defendants' Cross-Motions (#241, #242, #247, #248,

#249, #250) for Partial Summary Judgment regarding individual

Plaintiffs.

     On March 28, 2016, the Court issued an Opinion and Order

(#321), Latif v. Lynch, No. 3:10-cv-00750-BR, 2016 WL 1239925, at

*15 (D. Or. Mar. 28, 2016), in which it granted in part and

denied in part Defendants' Combined Cross-Motion (#251) for

Partial Summary Judgment; denied Plaintiffs' Renewed Combined

Motion (#206) for Partial Summary Judgment; and deferred ruling

on Defendants' Cross-Motions (#241, #242, #247, #248, #249, #250)

for Partial Summary Judgment regarding individual Plaintiffs and

Plaintiffs' individual Renewed Motions (#210, #212, #214, #216,

#218, #220) for Partial Summary Judgment to permit Defendants to

supplement the record as the Court directed with sufficient

information    fo~   the Court to complete its analysis and rule on

those Motions.       In particular, the Court concluded in its Opinion

and Order that it could not completely resolve the parties'

Cross-Motions as to procedural due-process because it could not

~determine    from this record whether the unclassified summaries of

Defendants' reasons for placing Plaintiffs on the No-Fly List

conveyed sufficient material information to Plaintiffs to satisfy

procedural due-process standards because the record does not


2 - ORDER
       Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 3 of 6
      Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 4 of 7



reflect what information Defendants withheld or the reasons for

withholding such information."       Latif, 2016 WL 1239925, at *15.

      Accordingly, the Court directed Defendants to

             submit to the Court as to each Plaintiff the following:
              (1) a summary of any material information (including
             material exculpatory or inculpatory information) that
             Defendants withheld from the notice letters sent to
             each Plaintiff and (2) an explanation of the
             justification for withholding that information,
             including why Defendants could not make additional
             disclosures.

Id., at 20.     The Court stated:

             Defendants' supplemental submission may be in the form
             of declarations or other statements from an officer or
             officers with personal knowledge of the No-Fly List
             determinations as to each Plaintiff.   If necessary to
             protect sensitive national security information,
             Defendants may make such submissions ex parte and in
             camera.  If Defendants submit any materials ex parte
             and in camera, however, Defendants must also make a
             filing on the public record that memorializes the
             submission and provides as much public disclosure of
             the substance of Defendants' submission as national
             security considerations allow.

Id.   As noted, this matter is now back before the Court on those

still unresolved Cross-Motions for Summary Judgment.'

          Since the Court's March 28, 2016, Opinion and Order,

Plaintiffs filed on April 12, 2016, a Notice (#324) of the Death

of a Party, Steven William Washburn.        Because Washburn only

sought prospective relief, Plaintiffs concede all claims as to



      1
       The Court incorporates herein the factual background and
legal analysis in its March 28, 2016, Opinion and Order (#321),
see Latif, 2016 WL 1239925, and will not restate those matters in
this Order.

3 - ORDER
      Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 4 of 6
     Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 5 of 7



Washburn may now be dismissed as moot.       Accordingly, the Court

DISMISSES with prejudice Plaintiff's Third Amended Complaint as

to Washburn.

         On May 5, 2016, after obtaining an extension of time to

file their supplemental materials, Defendants filed a Second

Supplemental Memorandum (#327)     in Support of their Motion for

Summary Judgment together with a Notice (#328) of Lodging Ex

Parte,    In Camera Materials in which Defendants publicly stated it

had lodged "with the Department of Justice's Classified

Information Security Officer ("CISO") the classified declaration

of Michael Steinbach" for secure storage and transmission to the

Court.     On May 26, 2016,   Plaintiffs filed a Response (#329) to

Defendants' Second Supplemental Memorandum in Support of their

Motion for Summary Judgment.

     On July 7, 2016, the Court issued the following Order

(#330):

             The Court makes this record to give notice to
             Plaintiffs that the Court has by separate Ex Parte
             Order filed with the Classified Information Security
             Officer directed Defendants to make a supplemental
             filing, ex parte and under seal if necessary, no later
             than August 1, 2016, regarding the materials referenced
             in Defendants' Notice (#328) of Lodging Ex Parte, In
             Camera Materials. After the Court considers that
             filing, the Court will determine whether the record is
             then sufficient for the Court to resolve the parties'
             pending cross-motions and will inform the parties
             accordingly.

On July 19, 2016, Defendants filed a Motion (#331) for Extension

of Time to File Supplemental Submission.        On July 25, 2016,

4 - ORDER
      Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 5 of 6
     Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 6 of 7



Plaintiffs opposed Defendants' Motion and requested "further

information for the public record about the subject matter of the

supplemental filing that Defendants have been directed to submit,

including the basis for making that filing ex parte and in

camera."    Pls.' Opp'n (#333) to Defs.' Mot. for Extension of Time

to File Supplemental Materials.      On August 3, 2016, the Court

granted Defendants' Motion for Extension of Time and concluded it

was "unable to provide any additional explanation on the record."

Order (#334)    (issued Aug. 3, 2016).

     On August 29, 2016, Defendants filed a Notice (#335) of

Lodging ex Parte, in Camera Materials in response to the Court's

Order (#330).

     Having reviewed and considered all of the material

Defendants submitted in response to the Court's March 28, 2016,

Opinion and Order (#321) and the Court's July 7, 2016, Order

(#330), the Court is satisfied that the materials filed by

Defendants sufficiently address the issues raised in the Court's

Ex Parte Order filed with the CISO on July 7, 2016.

     In addition, after a thorough review of the materials

submitted with Defendants' Notice (#328) of Lodging Ex Parte,           In

Camera Materials filed in response to the Court's March 28, 2016,

Opinion and Order (#321), the Court concludes Defendants have

provided sufficient justifications for withholding additional

information in response to each of the Plaintiffs' revised OHS


5 - ORDER
      Case 3:10-cv-00750-BR Document 337 Filed 10/06/16 Page 6 of 6
     Case 4:14-cv-04480-YGR Document 264-1 Filed 01/18/19 Page 7 of 7



TRIP inquiries.

     Accordingly, based on the Court's Opinion and Order (#321)

and this Order, the Court now GRANTS Defendants' Cross-Motions

(#241, #242, #247, #248, #249, #250) for Partial Surmnary Judgment

regarding individual Plaintiffs and DENIES Plaintiffs' individual

Renewed Motions (#210, #212, #214, #216, #218, #220) for Partial

Surmnary Judgment.



                         CASE-MANAGEMENT ORDER

     Consistent with the Court's March 28, 2016, Order (#321),

the Court directs the parties to submit a single, joint status

report no later than October 20, 2016, with a proposed expedited

briefing schedule for the Court to consider Defendants' argument

that the revisions in the DHS TRIP procedures       ~effectively


abrogate the Ninth Circuit's holdings that this Court has

jurisdiction to continue to adjudicate Plaintiffs' remaining

claims."    Opinion and Order (#321) at 61-62; Latif, 2016 WL

1239925, at *20.

     IT IS SO ORDERED.

     DATED this 6th day of October, 2016.


                                     ~{)rf(fh~
                                  ANNA J. BROWY
                                  United States District Judge




6 - ORDER
